Citation Nr: 1143180	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to January 1960.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 40 percent disability rating for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  Subsequently, in an October 2007 Decision Review Officer decision, the Veteran's disability rating for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty was increased to 60 percent.  

As a final introductory matter, it does not appear that the following issue has been addressed by the RO.  On the August 2011 written brief presentation, the Veteran's representative noted that he disagreed with the effective date of the Veteran's TDIU claim, which was originally presented in August 1998.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 60 percent for residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.    

The Veteran contends that his right shoulder disability is worse than the evaluation assigned.  The Veteran was last given a VA examination in October 2005 in order to establish the severity of his service-connected right shoulder disability.  In his February 2006 Notice of Disagreement, the Veteran stated that he had lost much strength in his arm due to his service-connected disability. 

In this particular case, the October 2005 VA examination is too remote in time to address the current severity of the Veteran's service-connected residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA and private medical records.  The record reflects that the Veteran was receiving periodic treatment for his right shoulder disability from his private physician through November 2003, and at the VA through October 2006.  However, no subsequent VA and private medical records associated with that disability have yet been associated with the claims folder.  Because it appears that there may be outstanding private medical records dated after November 2003 and VA medical records dated after October 2006 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from October 2006 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After obtaining any available treatment records, the Veteran should be scheduled for a VA orthopedic examination to determine the current level of residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right shoulder disability, to include residuals of an injury to muscle group VI, right (dominant), status post total shoulder arthroplasty.  

Additionally, the examiner should note whether there is any evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).

Furthermore, the examiner should provide the ranges of motion of the Veteran's right shoulder in degrees.  The examiner should also be asked to determine whether the right shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

(3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

(4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


